Citation Nr: 1745999	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran was scheduled for a Board videoconference hearing in October 2017.  Prior to the hearing, the Veteran and his representative requesting that the Veteran's appeal be decided on the record and withdrew his request for a hearing.  See October 2017 Report of Contact; October 2017 Written Statement.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends began in service and has been recurrent since that time.  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a diagnosis of bilateral hearing loss, reports ongoing tinnitus and suffered acoustic trauma when exposed to extreme loud noise in service while performing his duties as an infantryman and tank gunner.  See November 2008 Application; see also November 2008 Written Statement; March 2009 VA Examination Report.  Thus, the first two criteria have been met.

Further, the competent and credible evidence of record shows that his current bilateral hearing loss and tinnitus began during service and have been recurrent since that time.  The Veteran reported that he first noticed hearing loss and tinnitus during service and that it has gotten worse over the years.  See November 2008 Application; see also November 2008 Written Statement; March 2009 VA Examination Report.  The Veteran is competent to report the onset and continuation of his hearing loss and tinnitus symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the March 2009 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, because the evidence shows that the Veteran's bilateral hearing loss and tinnitus had their onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


